Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-30,32,35-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lechtenbohmer 2002/0037962 in view of Sato 2019/0002671 or Kerns 2013/0289183.
Lechtenbohmer claims (#1) a tire made from 99-50 parts of a first rubber, 1-50 parts of a block copolymer of styrene and an elastomeric block. 20-100phr filler may be present (paragraph 51). Sulfur and accelerators (paragraph 65,66) are included for crosslinking (ie applicant’s crosslinking system). The rubber composition can used as the tire’s sidewall (claim #14)
The first rubber is preferably polybutadiene or SBR (paragraph 40) which are applicant’s preferred species diene elastomer matrix.
The block polymer is preferably Styroflex (paragraph 38) which is a styrene-butadiene/styrene-styrene block polymer qualifying as applicant’s thermoplastic elastomer.
Processing oils are used in amounts of 6phr (table 1). The oil can be aromatic naphthenic or paraffinic (paragraph 65). Vegetable oils are not suggested. 
Sato exemplifies the use of sunflower oil and rapeseed oil (table 2,3) as a replacement for petroleum sourced oils in tire sidewalls (paragraph 1,2,194). 
Similarly, Kerns (paragraph 6, table A, tables) teaches various vegetable oils including sunflower oil as a replacement for petroleum sourced oils in tire sidewalls (paragraph 78).
Sunflower oil is applicant’s preferred plasticizer (see table 1 of spec).
	It would have been obvious to substitute Lechtenbohmer’s petroleum sourced oil  with sunflower oil.

	In regards to applicant’s dependent claims:
	The block polymer’s styrene/butadiene flexible segment is 25-70wt% butadiene (paragraph 17). Such copolymers (especially at the higher levels of butadiene) have a Tg below -500C according to applicant (page 6 line 29 of spec).
	The filler can be carbon black (paragraph 57, table 1).
Lechtenbohmer (paragraph 57) lists many common carbon blacks including N990. Some f the listed carbon blacks inherently have surface areas below 70m2/g (see tables 1.4 and 1.7 of the IARC monograph). Any would have been obvious to employ in the cited examples.

Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
Applicant argues that table 1 of the specification shows improvement in “scratch” depth, rolling resistance and stiffness upon replacing the petroleum based oil with sunflower oil.
These improvements do not overcome the strong case of obviousness. Evidence supporting patentability must be weighed against the evidence supporting the prima facie case of obviousness (MPEP716.01(d)) and expected beneficial results is evidence of obviousness (MPEP716.02(c) II.).  Sato (paragraph 252; C1 vs 6) shows the fuel economy index improves upon replacing the petroleum based oil with the fatty acid glyceride. This is analogous to applicant’s rolling resistance improvement. The abrasion resistance also improves. While Sato’s abrasion resistance test isn’t identical to applicant’s “scratch” test, the two presumably would trend in the same direction. Stiffness is not reported by Sato or Kerns.
Furthermore, applicant’s data is limited to a particular block copolymer and carbon black filler.
The totality of the evidence weighs in favor of obviousness.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/31/22